Case 19-19841-JNP           Doc 136-4 Filed 07/31/20 Entered 07/31/20 08:08:04                Desc
                                Proposed Order Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1
 Edmond M. George, Esquire
 Angela L. Mastrangelo, Esquire
 Obermayer Rebmann Maxwell & Hippel LLP
 1120 Route 73, Suite 420
 Mt. Laurel, NJ 08054
 (856) 795-3300
 edmond.george@obermayer.com
 angela.mastrangelo@obermayer.com
 Attorneys for Arlene Pero and Jill Swersky

 In re:                                                  Case No.: 19-19841 (JNP)

 PRINCETON AVENUE GROUP, INC.,                           Chapter 11

                  Debtor.


     ORDER DENYING THE DEBTOR’S MOTION FOR A PROTECTIVE ORDER

          The relief set forth on the following page numbered two (2) through (3) is hereby

ORDERED.




                                                  1
4811-2481-9398
Case 19-19841-JNP         Doc 136-4 Filed 07/31/20 Entered 07/31/20 08:08:04                  Desc
                              Proposed Order Page 2 of 2



        Upon consideration of the Debtor’s Motion for a Protective Order (the “Motion”); and the

opposition of creditors Arlene Pero (“Arlene”) and Jill Swersky (“Jill” or collectively with Arlene,

“Creditors”) (the “Objections”); and after notice and a hearing on the Motion and Objections

thereto; and the Court having found that the Debtor failed to meet its burden for a protective order,

and the discovery sought by the Creditors is relevant to the Debtor’s claim objections; it is hereby

        ORDERED as follows:

                 1.    The Debtor’s Motion is DENIED, in its entirety.
                 2.    The Objections are sustained.
                 3.    The Creditors may take the deposition of the Debtor on items 1, 3-5, 9-12,
        as well as the agreed upon items 7-8 and 13-14 listed in the Second Notice of Deposition.
                 4.    The Debtor shall to produce documents electronically to the Creditors in
        response to the 4 document requests in the Second Notice, at least 2 days prior to the
        Debtor’s deposition.
                 5.    Either party can request a conference with the Court if there is a dispute
        during the deposition or if the Debtor fails to produce documents.




                                                 2
4811-2481-9398
